 

--------------------------------------------------------------------------------

ESCROW AGREEMENT

This Escrow Agreement (the "Agreement"), dated effective as of the last date set
forth opposite the respective signatories hereto, is entered into by and among
China Agritech, Inc., a Delaware corporation (the "Company"), each of the
parties listed below who were Investors to the private offering of securities of
the Company, Chang Yu, in his individual capacity ("Chang"), and Securities
Transfer Corporation (hereinafter referred to as "Escrow Agent").

WHEREAS, each of the Investors has entered into a Stock Purchase Agreement (the
"SPA") evidencing their participation in Company's private offering (the
"Offering") of securities. As an inducement to the Investors to participate in
the Offering and as set forth in the SPA, Chang agreed to place the "Escrow
Shares" (as hereinafter defined) into escrow for the benefit of the Investors in
the event the Company failed to satisfy the "Performance Thresholds" (as
hereinafter defined).

WHEREAS, pursuant to the requirements of the SPA, the Company, Chang and the
Investors have agreed to establish an escrow on the terms and conditions set
forth in this Agreement;

WHEREAS, the Escrow Agent has agreed to act as escrow agent pursuant to the
terms and conditions of this Agreement; and

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA;

NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:

1. Appointment of Escrow Agent.

The Investors, Chang and the Company hereby appoint Securities Transfer
Corporation as Escrow Agent to act in accordance with the terms and conditions
set forth in this Agreement, and Escrow Agent hereby accepts such appointment
and agrees to act in accordance with such terms and conditions.



2. Establishment of Escrow.

Upon the execution of this Agreement, Chang shall deliver to the Escrow Agent a
stock certificate evidencing 544,096 shares (the "Escrow Shares") of the
Company's common capital stock along with a stock power executed in blank.



3.

Representations of Chang. Chang hereby represents and warrants to the Investors
as follows:



> (i)

The Escrow Shares are validly issued, fully paid and nonassessable shares of the
Company, and free and clear of all pledges, liens and encumbrances.



(ii)

Performance of this Agreement and compliance with the provisions hereof will not
violate any provision of any applicable law and will not conflict with or result
in any breach of any of the terms, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or



--------------------------------------------------------------------------------

> encumbrance upon, any of the properties or assets of Chang pursuant to the
> terms of any indenture, mortgage, deed of trust or other agreement or
> instrument binding upon Chang, other than such breaches, defaults or liens
> which would not have a material adverse effect taken as a whole.

4. Disbursement of Escrow Shares.

COMPANY advised the Investors that in the event the consolidated financial
statements of the Company reflect less than $7 million of After-Tax Net Income
for the fiscal year ending December 31, 2006 (the "First Guaranteed NI"), Chang
Yu agrees to transfer to the Investors on a pro rata basis for no purchase price
that certain number of shares of the Company's Common Stock which represent 5%
of the total Common Stock that Chang Yu owns directly or indirectly as of August
30, 2005, i.e., 544,096 shares of the Company's Common Stock. In the event the
consolidated financial statements of the Company reflect between $7 million and
$7.5 million of After-Tax Net Income for the fiscal year ending December 31,
2006 (the "Second Guaranteed NI"), Chang Yu agrees to transfer to the Investors
on a pro rata basis for no purchase price that certain number of shares of the
Company's Common Stock which represent 2.5% of the total Common Stock that Chang
Yu owns directly or indirectly as of August 30, 2005, i.e., 272,048 shares of
the Company's Common Stock. Nonrecurring expenses of the Company shall not be
deducted from After-Tax Net Income for the purposes of calculating the First
Guaranteed NI or the Second Guaranteed NI. In the event that either the First
Guaranteed NI or the Second Guaranteed NI is not achieved based on the Company's
audited financial statements for the period as filed with the U.S. Securities
and Exchange Commission ("SEC"), the Company's attorney, Charles Law of King and
Wood LLP ("Law"), shall provide written instruction to the Escrow Agent
instructing the Escrow Agent to issue and deliver certificates evidencing
certain number of shares of the Escrow Shares, according to the formula of the
SPA, to the Investors, on a pro rata basis, within ten (10) business days of the
date the audit report for the period is filed with the SEC. The Escrow Agent
need only rely on the letter of instruction from LAW in this regard. If the
consolidated financial statements of the Company reflect greater than $7.5
million of After-Tax Net Income for the fiscal year ending December 31, 2006,
Law shall provide written instruction to the Escrow Agent for the release of the
Escrow Shares to Chang.

5. Duration. This Agreement shall terminate on the sooner of the distribution of
all the Escrow Shares or the 10th business day following the filing of the
Company's audited financial statements for fiscal 2006 with the SEC.

6. Interpleader.

Should any controversy arise among the parties hereto with respect to this
Agreement or with respect to the right to receive the Escrow Shares, Escrow
Agent shall have the right to consult counsel and/or to institute an appropriate
interpleader action to determine the rights of the parties. Escrow Agent is also
hereby authorized to institute an appropriate interpleader action upon receipt
of a written letter of direction executed by the parties so directing Escrow
Agent. If Escrow Agent is directed to institute an appropriate interpleader
action, it shall institute such action not prior to thirty (30) days after
receipt of such letter of direction and not later than sixty (60) days after
such date. Any interpleader action instituted in accordance with this Section 6
shall be filed in any court of competent jurisdiction in Dallas County, Texas,
and the Escrow Shares in dispute shall be deposited with the court and in such
event Escrow Agent shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Agreement with respect to
the Escrow Shares.



Page 2

--------------------------------------------------------------------------------



7.

Exculpation and Indemnification of Escrow Agent.



(a)

Escrow Agent is not a party to, and is not bound by or charged with notice of
any agreement out of which this escrow may arise. Escrow Agent acts under this
Agreement as a depositary only and is not responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of the
subject matter of the escrow, or any part thereof, or for the form or execution
of any notice given by any other party hereunder, or for the identity or
authority of any person executing any such notice. Escrow Agent will have no
duties or responsibilities other than those expressly set forth herein. Escrow
Agent will be under no liability to anyone by reason of any failure on the part
of any party hereto (other than Escrow Agent) or any maker, endorser or other
signatory of any document to perform such person's or entity's obligations
hereunder or under any such document. Except for this Agreement and instructions
to Escrow Agent pursuant to the terms of this Agreement, Escrow Agent will not
be obligated to recognize any agreement between or among any or all of the
persons or entities referred to herein, notwithstanding its knowledge thereof.



(b)

Escrow Agent will not be liable for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and in the exercise
of its own best judgment, and may rely conclusively on, and will be protected in
acting upon, any order, notice, demand, certificate, or opinion or advice of
counsel (including counsel chosen by Escrow Agent), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which is reasonably believed
by Escrow Agent to be genuine and to be signed or presented by the proper person
or persons. The duties and responsibilities of the Escrow Agent hereunder shall
be determined solely by the express provisions of this Agreement and no other or
further duties or responsibilities shall be implied, including, but not limited
to, any obligation under or imposed by any laws of the State of Texas upon
fiduciaries.



(c)

Escrow Agent will be indemnified and held harmless, jointly and severally, by
the Company and Chang from and against any expenses, including reasonable
attorneys' fees and disbursements, damages or losses suffered by Escrow Agent in
connection with any claim or demand, which, in any way, directly or indirectly,
arises out of or relates to this Agreement or the services of Escrow Agent
hereunder; except, that if Escrow Agent is guilty of willful misconduct, fraud
or gross negligence under this Agreement, then Escrow Agent will bear all
losses, damages and expenses arising as a result of such willful misconduct,
fraud or gross negligence. Promptly after the receipt by Escrow Agent of notice
of any such demand or claim or the commencement of any action, suit or
proceeding relating to such demand or claim, Escrow Agent will notify the other
parties hereto in writing. For the purposes hereof, the terms "expense" and
"loss" will include all amounts paid or payable to satisfy any such claim or
demand, or in settlement of any such claim, demand, action, suit or proceeding
settled with the express written consent of the parties hereto, and all costs
and expenses, including, but not limited to, reasonable attorneys' fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding. The provisions of this Section 7
shall survive the termination of this Agreement.



8. Compensation of Escrow Agent.

The Company will pay Escrow Agent $1,500 for all services rendered by Escrow
Agent hereunder.



Page 3

--------------------------------------------------------------------------------



9. Resignation of Escrow Agent.

At any time, upon ten (10) days' written notice to the Company, Escrow Agent may
resign and be discharged from its duties as Escrow Agent hereunder. As soon as
practicable after its resignation, Escrow Agent will promptly turn over to a
successor escrow agent appointed by the Company the Escrow Shares held hereunder
upon presentation of a document appointing the new escrow agent and evidencing
its acceptance thereof. If, by the end of the 10-day period following the giving
of notice of resignation by Escrow Agent, the Company shall have failed to
appoint a successor escrow agent, Escrow Agent may interplead the Escrow Shares
into the registry of any court having jurisdiction.



10. Records.

Escrow Agent shall maintain accurate records of all transactions hereunder.
Promptly after the termination of this Agreement or as may reasonably be
requested by the parties hereto from time to time before such termination,
Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by Escrow Agent to be a complete and
accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent.



11. Notice.

All notices, communications and instructions required or desired to be given
under this Agreement must be in writing and shall be deemed to be duly given if
sent by registered or certified mail, return receipt requested, or overnight
courier.



12. Execution in Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



13. Assignment and Modification.

This Agreement and the rights and obligations hereunder of any of the parties
hereto may not be assigned without the prior written consent of the other
parties hereto. Subject to the foregoing, this Agreement will be binding upon
and inure to the benefit of each of the parties hereto and their respective
successors and permitted assigns. No other person will acquire or have any
rights under, or by virtue of, this Agreement. No portion of the Escrow Shares
shall be subject to interference or control by any creditor of any party hereto,
or be subject to being taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such party hereto prior to
the disbursement thereof to such party hereto in accordance with the provisions
of this Agreement. This Agreement may be changed or modified only in writing
signed by all of the parties hereto.



14. APPLICABLE LAW.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED THEREIN,
EXCEPT THAT THE PORTIONS OF THE TEXAS TRUST CODE, SECTION 111.001, ET SEQ. OF
THE TEXAS PROPERTY CODE, CONCERNING FIDUCIARY DUTIES AND LIABILITIES OF TRUSTEES
SHALL NOT APPLY TO THIS AGREEMENT. THE PARTIES EXPRESSLY WAIVE SUCH DUTIES AND
LIABILITIES, IT BEING THEIR INTENT TO CREATE SOLELY AN AGENCY RELATIONSHIP AND
HOLD THE ESCROW AGENT LIABLE ONLY IN THE EVENT OF ITS WILLFUL MISCONDUCT, FRAUD,
OR GROSS



Page 4

--------------------------------------------------------------------------------



NEGLIGENCE. ANY LITIGATION CONCERNING THE SUBJECT MATTER OF THIS AGREEMENT SHALL
BE EXCLUSIVELY PROSECUTED IN THE COURTS OF DALLAS COUNTY, TEXAS, AND ALL PARTIES
CONSENT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THOSE COURTS.

15. Headings.

The headings contained in this Agreement are for convenience of reference only
and shall not affect the construction of this Agreement.



16. Attorneys' Fees.

If any action at law or in equity, including an action for declaratory relief,
is brought to enforce or interpret the provisions of this Agreement, the
prevailing party shall be entitled to recover reasonable attorneys' fees from
the other party (unless such other party is the Escrow Agent), which fees may be
set by the court in the trial of such action or may be enforced in a separate
action brought for that purpose, and which fees shall be in addition to any
other relief that may be awarded.



Page 5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth opposite their respective names.

    Company:     China Agritech, Inc.           /s/ Chang Yu     By: Chang Yu  
  Its: CEO and President     Dated: January 11, 2006           /s/ Chang Yu    
Chang Yu     Dated: January 11, 2006               Escrow Agent:     Securities
Transfer Corporation                 By: /s/ Kevin Halter Jr.     Its: President
    Dated: ______________             INVESTORS:           PINNACLE CHINA FUND,
L.P.           By: /s/ Barry M. Kitt     Name: Barry M. Kitt     Title: Sole
Member, Kitt China Management,     L.L.C.,   the Manager of Pinnacle China
Management, L.L.C.,     the General Partner of Pinnacle China Advisors, L.P.,  
  the General Partner of Pinnacle China Fund, L.P.                   Ardsley
Partners Offshore Fund, Ltd.

Page 6

--------------------------------------------------------------------------------



  By: /s/ Steven Napoli          Name: Steven Napoli      Title: Partner/Agent  
    Ardsley Partners Fund II, L.P.       By: /s/ Steven Napoli          Name:
Steven Napoli      Title: Partner       Ardsley Partners Institutional Fund,
L.P.       By: /s/ Steven Napoli          Name: Steven Napoli      Title:
Partner       Jayhawk China Fund (Cayman), Ltd.       By: /s/ Marcey Berges    
     Name: Marcey Berges      Title: CFO       Renaissance U.S. Growth
Investment Trust PLC       By: /s/ Russell Cleveland          Name: Russell
Cleveland          Title: President   RENN Capital Group, Inc., Investment
Manager       BFS U.S. Special Opportunities Trust PLC       By: /s/ Russell
Cleveland          Name: Russell Cleveland          Title: President   RENN
Capital Group, Inc., Investment Adviser       Gary C. Evans

Page 7

--------------------------------------------------------------------------------



  Signature: /s/ Gary C. Evans       Daniel Conwill IV       Signature: /s/
Daniel Conwill IV       Chet Morrison       Signature: /s/ Chet Morrison      
David Kenkel       Signature: /s/ David Kenkel       George Resta      
Signature: /s/ George Resta       Bob Jackson       Signature: /s/ Bob Jackson  
    Tom Matava       Signature: /s/ Tom Matava       Carolyn Prahl      
Signature: /s/ Carolyn Prahl       Jim Brown       Signature: /s/ Jim Brown

Page 8

--------------------------------------------------------------------------------



  James Lynch       Signature: /s/ James Lynch       Edwin Young      
Signature: /s/ Edwin Young       Mike Studer       Signature: /s/ Mike Studer  
    John Trescot Jr.       Signature: /s/ John Trescot Jr.       W. W. Gay      
Signature: /s/ W. W. Gay       Harold E. Gear       Signature: /s/ Harold E.
Gear    

Page 9

--------------------------------------------------------------------------------